       Case: 3:19-cv-00023-DAS Doc #: 86 Filed: 03/19/21 1 of 1 PageID #: 1069




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

MICHAEL POWELL                                                                         PLAINTIFF

v.                                                                              No. 3:19CV23-DAS

FRANK SHAW, ET AL.                                                                  DEFENDANTS


                       ORDER DENYING PLAINTIFF’S MOTION [68]
                         FOR PARTIAL SUMMARY JUDGMENT

       This matter comes before the court on the plaintiff’s motion [68] for partial summary

judgment. As he seeks relief from defendants (Hart, Murphy, and Thomas) who have not been

served with process, the instant motion [68] is DENIED.

       SO ORDERED, this, the 18th day of March, 2021.


                                                      /s/ David A. Sanders
                                                      DAVID A. SANDERS
                                                      UNITED STATES MAGISTRATE JUDGE
